Citation Nr: 0407050	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  01-06 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code for the period 
from September 27, 1997 through September 27, 1998.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had approximately eight years of active service, 
to include the period from November 1994 to November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied payment for educational 
benefits for the period from September 27, 1997 through 
September 27, 1998.  

The Board notes that although the cover sheet for the RO's 
March 2000 decision indicates that the period in issue is 
from September 27, 1997 through September 27, 1998, the 
statement of the case, dated in June 2001, indicates that the 
period in issue is from November 18, 1998 to December 18, 
1999.  In a statement accompanying his substantive appeal, 
the veteran argued that in December 2000, he filed a claim of 
entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code from November 
18, 1998 to December 18, 1999.  He further asserted that he 
never received a decision as to his December 2000 claim.  A 
review of the claims file does not show that the RO has 
issued a decision on such a claim.  This claim is referred to 
the RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his substantive appeal, dated in July 2001 and received in 
September 2001, the veteran asked for a hearing before a 
Traveling Veterans Law Judge.  However, it does not appear 
that a hearing was ever scheduled.  Accordingly, the Board 
has no choice but to remand the claim so that he may be 
afforded a hearing.  See 38 C.F.R. § 20.702(a) (2003).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

The RO should schedule the appellant for 
a hearing before a Traveling Veterans Law 
Judge, as requested in his substantive 
appeal received by the RO in September 
2001.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


